DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elizondo et al. (US 2010/0252626).
Elizondo et al. teaches or renders obvious all of the central limitations of the claims.
Elizondo et al. teaches at para 0012: “In view of the above referred problems, applicant developed a portable container inventory control system which uses RFID technology for automatically monitoring the taking and returning operations of items such as, but not limited to, tools, weapons, jewelry, surgical instruments, from one or more receptacles inside a portable container which allows to have a status of 
There is a processor connected to tag detectors that keep track of items in the suitcase.
A wireless communication unit 20 communicates data on item detections to remote server sytems.
As figure 2 shows, detectors scan whether tagged items are present.
As para 0081 explains, a display associated with the container displays the status of items (present or absent, based on RFID detection data): “The displaying means 24 of each hub 8 will display the inventory status of the respective pad 5 and portable container 3 container”
GPS tracking of the container is contemplated at para 0020.
There is a processor-controlled locking and unlocking system as seen at para 0068: “[0068] Alternatively, in other embodiments of the invention, each portable 
Identification can happen (para 0049) at the server device 26 which is remote from the container 3, and thus there can be a remote unlocking command.
It is clear that GPS (para 0020) is associated with authentication of the container (para 0020) and so it would be at least obvious that GPS should also play a role in locking / unlocking.
The types of wireless communication protocols used are a matter of obvious design choice.
The type of display (e.g. e-paper) is also a matter of obvious design choice.
Pressure sensing is common form of object detection that would be usefully supplemental.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876